United States Court of Appeals
                     For the First Circuit


No. 15-2169

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                    LEONER MARTÍNEZ-LANTIGUA,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                             Before

                       Howard, Chief Judge,
              Torruella and Barron, Circuit Judges.


     Víctor A. Ramos-Rodríguez, with whom Wilfredo Díaz-Narváez,
were on brief, for appellant.
     Mainon A. Schwartz, Assistant United States Attorney, with
whom Rosa Emilia Rodríguez-Vélez, United States Attorney, and
Mariana E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, were on brief, for appellee.



                          May 23, 2017
           TORRUELLA, Circuit Judge.    Following a trial, Leoner

Martínez-Lantigua ("Martínez") was found guilty of conspiracy to

possess with intent to distribute and possession with intent to

distribute at least 15 kilograms but less than 50 kilograms of

cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and

846.   Martínez was sentenced to 121 months of imprisonment.

Martínez appeals, contending that the evidence was insufficient

for his conspiracy conviction and there were errors at his trial.

Because the entire drug deal was captured on video and audio --

which show Martínez inspecting the drugs with his own hands -- we

find that there was sufficient evidence to convict Martínez.    We

also find Martínez's claims that there were errors at his trial to

be without merit.   We therefore affirm.

                          I.   Background

           On July 6, 2014, a confidential informant told Homeland

Security Investigations ("HSI") agents that a money laundering and

drug trafficking organization was seeking assistance to transport

cocaine from St. Thomas to Puerto Rico.     That same day, an HSI

undercover agent (the "Agent"), acting as a facilitator, called

the organization and coordinated a meeting to discuss the smuggling

venture.

           On July 7, the Agent met with Oscar De la Cruz ("De la

Cruz") and Pedro Wipp-Kelley ("Wipp-Kelley") in Piñones, Puerto


                                -2-
Rico, to discuss the venture and agreed that, in exchange for

transporting the narcotics, they would pay the Agent $1,000 per

kilogram of cocaine in transportation fees, plus $5,000 in fuel

and travel expenses.     During a series of recorded calls and

meetings, they ultimately agreed to have the Agent transport 48

kilograms of cocaine and provided him with a Blackberry and the

phone number of Erasmo Martínez-Trinidad ("Martínez-Trinidad"),

who had the narcotics in St. Thomas.    The Agent travelled to St.

Thomas and successfully arranged the delivery of the narcotics.

          The Agent called Wipp-Kelley on July 12 to arrange the

location for the exchange.   The exchange took place at the Martínez

Nadal Train Station parking lot, in San Juan, Puerto Rico, and was

recorded on video; accompanying audio was provided through a body

wire that the Agent was wearing.

          The controlled delivery involved four cars.   Wipp-Kelley

messaged the Agent and informed him that Wipp-Kelley would be

driving a grey Nissan, and that he would be with somebody (who was

later identified as Carlos Carmona).     Wipp-Kelley also informed

the Agent that a second vehicle, a white Altima, would be involved

in the transaction.    It would later turn out that Martínez would

be driving this Altima, with his friend Ramón Coplin in the

passenger seat.   Another undercover agent would drive a small SUV

to the transaction with the Agent in the passenger seat.   The sham


                                -3-
cocaine would be located in a separate red undercover vehicle (the

agents   naturally     did   not   bring   the   real     cocaine   to    the

transaction).     The money would be put into the small SUV, and

Martínez would drive away in the red undercover vehicle that

contained the narcotics.

             The transaction followed this plan (except, of course,

that the conspirators were arrested before they could drive away).

The Agent got out of the SUV and approached Wipp-Kelley's vehicle,

the   grey   Nissan.    Wipp-Kelley    told   the   Agent    that   the   bag

containing the $43,000 was in the rear seat of this grey Nissan.

After the Agent inspected the bag of money and confirmed its

contents, Carmona placed it in the small SUV.               The Agent then

approached the white Altima.       Martínez was in the driver's seat,

and Coplin in the passenger seat.     The Agent asked Martínez whether

he was going to drive the red vehicle and Martínez nodded his head.

The Agent asked Martínez whether anyone was going "to check that,"

referring to the sham narcotics in the vehicle.           Martínez replied

"[o]h, okay."     Both Martínez and Coplin approached the Agent's

vehicle to inspect the bags and the Agent opened the trunk.               The

Agent opened the bag containing the bricks of sham cocaine to show

them to Martínez.      Martínez looked into the trunk, reached into

the trunk, and touched the sham narcotics.              After Martínez had

completed this inspection of the sham cocaine, the Agent closed


                                    -4-
the trunk of the vehicle, which signaled federal agents to arrest

the conspirators.

           After the arrest, Martínez waived his Miranda rights at

the police station and admitted that he was hired to move the

vehicle containing the bags from Point A to Point B for $1,000,

and that he knew that he was to move something illegal because of

the amount of money that he was offered.

           Martínez was tried from May 11 to May 19, 2015.       He was

found guilty of conspiracy to possess with intent to distribute

and possession with intent to distribute at least 15 but less than

50 kilograms of cocaine, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A), and 846.      Martínez was sentenced to 121 months of

imprisonment.    Martínez appeals, contending that the evidence was

insufficient for his conviction and his trial was unfair.

                           II.    Discussion

A.   Sufficiency of the Evidence

           Martínez's principal argument on appeal is that the

evidence   was   insufficient    for   his   conviction.   "We   review

preserved challenges to the sufficiency of the evidence de novo."

United States v. Maymí-Maysonet, 812 F.3d 233, 236 (1st Cir. 2016)

(citation omitted), cert. denied, 137 S. Ct. 100 (2016).            On

sufficiency of evidence review, this Court "must view the evidence,

both direct and circumstantial, in the light most favorable to the


                                   -5-
prosecution,    and     decide   whether   that    evidence,    including     all

plausible    inferences     drawn   therefrom,     would   allow     a   rational

factfinder to conclude beyond a reasonable doubt that the defendant

committed the charged crime."          Id. (citation omitted).             "Given

this difficult standard, defendants raising this claim are 'rarely

successful . . . .'"        United States v. Rivera-Ruperto, 846 F.3d

417, 432 (1st Cir. 2017) (quoting United States v. Moran, 984 F.2d

1299, 1300 (1st Cir. 1993)).          For conspiracies such as the one

Martínez was convicted for, "the government 'need only prove that

the defendant had knowledge that he was dealing with a controlled

substance, not that he had knowledge of the specific controlled

substance.'"    Id. at 433 (quoting United States v. Woods, 210 F.3d

70, 77 (1st Cir. 2000)).

             Martínez    concedes   that   he     knew   that   he   was    doing

something illegal, and he concedes that he was paid $ 1,000 for

doing so.     Martínez, however, contends that he did not know that

he was part of a criminal conspiracy, or that the conspiracy

involved illegal drugs.          The video recording belies Martínez's

arguments.     He was caught on tape arriving in the white Altima,

the car that Wipp-Kelley had said he would arrive in, at the exact

location and at the exact time that the drug deal was to take

place.   Not only did he look into the trunk of the undercover

vehicle -- with the unzipped bag of drugs inside it -- but he also


                                     -6-
touched the bricks of sham cocaine with his hands.               Only after

Martínez had completed this inspection did the Agent close the

trunk, which was the signal for the police to appear.            We have no

difficulty in finding that such evidence is sufficient to allow a

rational fact-finder to conclude beyond a reasonable doubt that

Martínez knew not only that he was part of a conspiracy to do

something    illegal,     but   also   that   the   conspiracy   involved   a

narcotics deal.

B.   Other Alleged Trial Irregularities

            Martínez raises a number of additional issues, none of

which are of any avail to him.

            According to Martínez, the transcript of the audio that

accompanied the surveillance video was not properly authenticated.

The transcript was authenticated by the Agent's testimony on the

third day of the trial.           "Because authentication rulings are

necessarily fact-specific, we review such rulings only for mistake

of law or abuse of discretion."         United States v. Alicea-Cardoza,

132 F.3d 1, 4 (1st Cir. 1997) (citation omitted).             This Court has

"discern[ed] no problem with" the authentication of a transcript

by   an   officer   who   was   personally    involved   in   recording   the

transmissions coming from an electronic transmitting device worn

by an informant during a drug transaction and who "compared the

transcript to the tape recording and testified that the transcript


                                       -7-
fairly and accurately represented the conversation on the tape,"

even though the officer did not prepare the transcript.      United

States v. Anderson, 452 F.3d 66, 77 (1st Cir. 2006).    Indeed, the

officer is "in an even better position" to authenticate the

transcript because "he himself had listened to the conversation

. . . while monitoring the controlled [transaction]."      Id.    And

"if the appellant was so concerned about the authenticity of the

government's transcript, he could have submitted his own."        Id.

Martínez never submitted his own transcript.   Rather, on the first

day of trial, he agreed with the government to use the transcript

and to let the Agent identify the speaker.

           Martínez also seeks to convince this court that the trial

testimony of a firearms and ammunition expert was not relevant and

caused a prejudicial effect.   The expert testified that two Smith

& Wesson pistols seized from Martínez's co-conspirators were both

functioning firearms, and also as to such basic matters as their

caliber and how many bullets their magazines could hold.         Even

assuming that Martínez preserved this issue, and we would therefore

review for abuse of discretion, we fail to discern any such abuse

here.   See United States v. Corey, 207 F.3d 84, 88 (1st Cir. 2000);

United States v. Sebaggala, 256 F.3d 59, 65 (1st Cir. 2001) ("When

the issue is whether expert testimony will (or will not) materially

assist a jury . . . trial courts enjoy considerable latitude in


                                -8-
deciding whether to admit or exclude it.").       Firearms are a common

tool of the drug trade.         Firearms -- and expert testimony about

them -- can therefore be relevant circumstantial evidence towards

establishing the existence of a drug conspiracy.             See United

States v. Rivera Calderón, 578 F.3d 78, 94 (1st Cir. 2009).

           Martínez next takes issue with jury instruction number

13, because, so he claims, it did not contain the third element of

a conspiracy charge, namely that "the defendant knowingly and

voluntarily participated in the conspiracy."            United States v.

Maryea, 704 F.3d 55, 73 (1st Cir. 2013).       Although jury instruction

13 did not explicitly state that "voluntary participation" was the

third element of the offense, it did state that the jury needed to

determine whether Martínez "willfully joined in the agreement."

The instruction clarified:          "To act 'willfully' means to act

voluntarily and intelligently and with the specific intent that

the   underlying   crime   be    committed."     This   instruction   was

sufficient.   See United States v. Allen, 670 F.3d 12, 17 (1st Cir.

2012) (holding identical language to be sufficient conspiracy

instruction under 18 U.S.C. § 371).

           Finally, Martínez takes issue with jury instruction

number 16, because he believes that a jury instruction for willful

blindness was not warranted.        Such an instruction is appropriate

if:   "[1] a defendant claims a lack of knowledge, [2] the facts


                                    -9-
suggest a conscious course of deliberate ignorance, and [3] the

instruction, taken as a whole, cannot be misunderstood as mandating

an inference of knowledge."             United States v. Epstein, 426 F.3d

431, 440 (1st Cir. 2005) (alterations in original) (citation

omitted).      These     three    requirements      are   present     here:      (1)

Martínez claimed that he lacked knowledge of the conspiracy --

indeed, he presses this argument again on appeal; (2) Martínez

knew that he was hired to do something illegal, but he argued below

-- and presses this on appeal as well -- that he did know what

that   illegal   conduct     was,       which    suggests    that   he   remained

deliberately ignorant; (3) the jury was instructed that "you may

infer [Martínez] had knowledge of a fact if you find that he

deliberately closed [his] eyes to a fact that otherwise would have

been obvious to [him]." (emphasis added); "[i]t is entirely up to

you to determine whether he deliberately closed his eyes to the

fact and, if so, what inference, if any, should be drawn;" and

"mere negligence or mistake in failing to learn the fact is not

sufficient.      There     must     be    a     deliberate   effort    to     remain

ignorant."

                                 III.    Conclusion

             For the foregoing reasons, the judgment of the district

court is affirmed.

             Affirmed.


                                         -10-